


110 HCON 57 IH: Recognizing the contributions of the New

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the contributions of the New
		  York Public Library’s Schomburg Center for Research in Black Culture in
		  educating the people of the United States about the African-American migration
		  experience, and for other purposes.
	
	
		Whereas during Black History Month it is important that we
			 acknowledge the struggle and suffering of the more than 12,000,000 men, women,
			 and children, who were transported in bondage from their African homelands to
			 the Americas, and the native-born 1,200,000 men, women, and children, who were
			 displaced in the forced migration that was the domestic slave trade, but also
			 to acknowledge migrations of African-Americans between the regions and
			 continents that were voluntary and motivated by free will, ambition, and
			 courage;
		Whereas an estimated 50,000 African-Americans attempted or
			 succeeded in running away to freedom to northern cities, Canada, the western
			 territories of the United States, and Mexico;
		Whereas discrimination, political suppression, and
			 economic privation led thousands of African-Americans to search for equality
			 and freedom through emigration or colonization in Sierra Leone, Liberia, Haiti,
			 and other African and Caribbean countries;
		Whereas political unrest and revolution led to a wave of
			 black immigrants from Haiti to the United States, and these immigrants settled
			 in Georgia, New York, Pennsylvania, Maryland, Virginia, and West Virginia, but
			 primarily in Louisiana, bringing with them a commitment to the principles of a
			 free and mobile society, a legacy of revolutionary republicanism, an unflagging
			 commitment to the democratic ideals of the romantic era, and the courage to
			 challenge racial oppression;
		Whereas the search for freedom and opportunity led
			 African-Americans in years before the Civil War and in the antebellum era to
			 engage in a series of migrations, with the western migration moving to
			 California, the Dakotas, Kansas, Montana, Nebraska, Nevada, Oklahoma, Oregon,
			 Texas, Utah, and Washington, and the northern migration populating cities in
			 the east and west, including Boston, Buffalo, Cincinnati, Detroit, New Bedford,
			 New York, Philadelphia, and Providence;
		Whereas the ongoing quest for economic opportunity and
			 equality inspired the Great Migration, from 1916 to 1930, when more than
			 one-tenth of the country’s black population moved northward and began the
			 nationalization of the African-American population, and was followed by the
			 Second Great Migration, from 1946 to the 1970s, when 5,000,000
			 African-Americans left the South for urban centers in the North and West,
			 leading to the concentration of these populations in cities, and a growing
			 political, social and cultural movement;
		Whereas 4,500,000 United States residents traced their
			 national origins to Puerto Rico, Cuba, and the Dominican Republic by 2000, and
			 these immigrants and their descendents reshaped the cultural landscape of
			 American communities and contributed to eroding the traditional dichotomy
			 between black and white people that has been prevalent in United States
			 history;
		Whereas over the past 30 years, more Africans have come
			 voluntarily to the United States than came during the era of the transatlantic
			 slave trade, and these immigrants, often from Sub-Saharan Africa, have been
			 quick to seize educational and professional opportunities and have established
			 themselves as one of the most dynamic and entrepreneurial groups in the
			 country;
		Whereas the New York Public Library’s Schomburg Center for
			 Research in Black Culture has created an Internet presentation called In
			 Motion: The African-American Migration Experience that presents the
			 history of the great migrations of the African-American people across oceans
			 and over continents to diverse countries, regions, and island nations, and back
			 across geographic divides, from rural agricultural lands to urban landscapes,
			 from slavery and debasement to freedom and triumph; and
		Whereas based on the resources of the Schomburg Center for
			 Research in Black Culture, In Motion: The African-American Migration
			 Experience describes 13 defining migrations that transformed the United
			 States, Africa, and the Caribbean using 13 individual narratives, with more
			 than 16,500 pages of texts, 8,300 illustrations, 60 maps, and provides
			 additional resources for students, including essays, books, articles, and
			 manuscripts, as well as lesson plans for teachers: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the contributions of the New
			 York Public Library’s Schomburg Center for Research in Black Culture in
			 educating the people of the United States about the African-American migration
			 experience;
			(2)acknowledges the
			 displacement, suffering, and loss of life and freedom that forced the movement
			 of populations from the lands of their birth in the transatlantic and domestic
			 slave trade, and reaffirms the commitment to achieving racial, social, and
			 political equality in the memory of those who lived and died in bondage;
			(3)honors the
			 courage, initiative, and self-reliance of immigrants who left their homeland in
			 search of opportunity, prosperity, and social justice, and braved hardships,
			 inequity, violence, and discrimination, while recommitting the United States to
			 relieving inequities and conquering injustices that pressure migrations and
			 displace people from their homes; and
			(4)recommits itself
			 to the goal of educating the racially diverse population of the United States
			 to honor African-American migration as part of a common migratory tradition and
			 to providing further support for library projects that provide a comprehensive
			 history that illuminates the past and informs our common future.
			
